ORDER

PER CURIAM.
Gregory L. Williams (“Movant”) appeals the judgment of the motion court denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. In his sole point on appeal, Movant contends the motion court erred in denying his motion without a hearing because the record *534does not refute his claim that his plea counsel’s ineffectiveness rendered his plea of guilty involuntary.
We find the motion court’s findings of fact and conclusions of law are not clearly erroneous and affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).